Citation Nr: 1824290	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for neurocardiogenic syncope.


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2005 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  

The Board has recharacterized the service connection issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to an increased rating claim for service-connected neurocardiogenic syncope is addressed in the REMAND portion of the decision and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's acquired psychiatric disorder had its onset in service, and his alcohol abuse is proximately due to his psychiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder with secondary alcohol use disorder are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that his depression began in service after being notified that his heart condition had caused him to be medically discharged.  He maintains that he attempted to remain strong in front of his fellow soldiers for the remainder of his service, although he began to drink heavily and that his depression eventually worsened post-service, which was manifested by sleep difficulties, alcohol dependence, suicidal thoughts, and hospitalization for his mental health following a car accident.  See April 2012 Veteran Statement, December 2017 Board Hearing Transcript at 3-7, and January 2018 Disability Benefit Questionnaire (DBQ) at 8.  While the Veteran also attributes his depression to his service-connected heart disorder, the Board need not explore that theory of entitlement, as direct service connection is warranted for reasons outlined below.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

III.  Analysis

Here, the Veteran has current diagnosis of a psychiatric disorder, variously diagnosed as posttraumatic stress disorder, bipolar disorder and major depressive disorder.  See January 2018 DBQ; private treatment records of Dr. Thistlethwaite; July 2007 and April 2012 VA examination reports.  Accordingly, element one of direct service connection is met.  

As to element two, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) note his endorsement of insomnia, depression or excessive worry and complaints of frequent trouble sleeping and staying asleep on a health assessment form.  See February 2007 STR.  Moreover, the Veteran is competent to report symptoms of depression in service and continuously since that time, and the Board finds him credible in this regard.  The Board also emphasizes there are a number of lay statements of record describing observed depression in the Veteran following his diagnosis of vasodepressor syncope and medical discharge from the military.  See also April 2012 lay statements.  Thus, element two is also met.

Regarding element three, nexus, a private licensed psychologist, A. H., reviewed the Veteran's medical history and took into consideration the Veteran's lay statements regarding the onset of his depression during active duty, and opined that the Veteran's major depressive disorder began during service.  In rendering her opinion, she highlighted the Veteran's in-service endorsement of depression and indicated his depression has continued from service through the present at varying levels of severity.  Albeit quite brief, A. H. provided an understandable and rational basis for her opinion, and relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there is no competent evidence to the contrary.  Accordingly, affording the Veteran the benefit of the doubt, element three is also met.  Moreover, as Dr. A.H. characterized the Veteran's alcohol use disorder as "interrelated" with his depression, secondary service connection for that disability is also established.  See 38 U.S.C. § 105; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.310.

In sum, the evidence of record reflects that the Veteran's psychiatric disorder had its onset in service, and his alcohol use is secondary to that disorder.  Thus, service connection is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.
ORDER

Entitlement to service connection for an acquired psychiatric disorder (major depressive disorder with secondary alcohol use disorder) is granted.


REMAND

During his December 2017 Board hearing, the Veteran testified that his service-connected heart condition has worsened since his last VA examination in August 2013.  See December 2017 Board Hearing Transcript at 2, 18.  As such, an updated VA examination is needed, as the August 2013 VA examination may no longer be reflective of the Veteran's current level or nature of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any relevant private treatment records.

3.  Then schedule the Veteran for an examination to assess the current severity of his neurocardiogenic syncope.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's neurocardiogenic syncope, to include the nature and frequency of his minor and major syncopal episodes over the past year and whether they are manifested by any loss of consciousness, and fully describe the impact of his disability on his daily and occupational functioning.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal, to include consideration of entitlement to an increased rating under 38 C.F.R. § 4.124a, Diagnostic Code 8911.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


